Citation Nr: 1035085	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  04-43 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for tremors.


REPRESENTATION

Appellant represented by:	David F. Bander, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1950 to May 1954.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision of the Pittsburgh, 
Pennsylvania, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for a 
psychiatric disability and tremors.

In June 2008, the Board denied entitlement to service connection 
for a psychiatric disability and tremors.  The Veteran appealed 
to the United States Court of Appeals for Veterans Claims (the 
Court).  A joint motion for partial remand was filed with the 
Court.  The Court granted the joint motion in March 2009.  In 
November 2009, the Board remanded these claims for further 
development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

In accordance with the November 2009 remand, a July 2010 VA 
psychological examiner noted that the Veteran had an anxiety 
tremor.  In contrast, the July 2010 VA neurological examiner 
indicated that because of the appellant's history of headaches 
she could not offer an opinion on the etiology of the tremor 
without resorting to mere speculation.  In this regard service 
medical records do not show any complaints or treatment sessions 
for headaches.  Still, the appellant denied a history of 
headaches at enlistment, but reported them at service discharge.  
At service discharge a history of severe headaches that existed 
prior to service was noted.  Again, the appellant was not 
diagnosed with a then current headache disorder at any time in-
service.  

Because the Court in Jones v. Shinseki, 23 Vet. App. 382 (2010), 
held that in order to rely upon a statement that an opinion 
cannot be provided without resorting to mere speculation, it must 
be clear that all procurable and assembled data was fully 
considered and the basis for the opinion must be provided by the 
examiner or apparent upon review of the file.  In light of the 
above history, new VA examinations by a neurologist and a 
psychiatrist are necessary. 

Finally, in November 2009, the Board directed the RO to attempt 
to obtain the medical records from the community mental health 
clinic of the Altoona Hospital since March 1975.  The Veteran's 
counsel did not authorize the release of such records.  
Nevertheless, in light of the development ordered the RO should 
make another attempt to obtain an authorization of release of 
such records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. The RO should again attempt to obtain the 
medical records from the community mental 
health clinic of the Altoona Hospital since 
March 1975.  The RO should associate any 
obtained records with the Veteran's claim 
folder.  

2.  After completion of the foregoing, the 
Veteran must be afforded a VA examination by 
a neurologist to determine whether it is at 
least as likely as not, i.e., is there at 
least a 50/50 chance, that any current 
neurological disorder manifested by tremors 
is due to service.  The examiner must rule in 
or rule out Parkinson's disease and anxiety 
tremors as diagnoses.  The claims folder is 
to be made available to the neurologist to 
review.  In this regard, the Board notes that 
the appellant denied a history of headaches 
at enlistment, yet reported a history of 
severe headaches at discharge which were 
found to have existed prior to enlistment.  
Interesting, neither examination found that 
the appellant had a then diagnosable headache 
disorder.  A complete rationale must be 
provided for any opinion offered.

In preparing his or her opinion, the 
neurologist must note the following terms:

*	"It is due to" means 100 percent 
assurance of relationship.
*	"It is at least as likely as not" 
means 50 percent or more.
*	"It is not at least as likely as not" 
means less than a 50 percent chance.
*	"It is not due to" means 100 percent 
assurance of non relationship.

If the neurologist is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining 
neurologist must specifically explain why the 
cause of any current neurological disorder 
manifested by tremors is unknowable.

The VA examiner must append a copy of their 
curriculum vitae to the examination report. 

3.  The Veteran must also be afforded a VA 
examination by a psychiatrist to determine 
whether it is at least as likely as not that 
he has a psychiatric disorder due to service.  
The claims folder is to be made available to 
the psychiatrist to review.  A complete 
rationale must be provided for any opinion 
offered.

In preparing his or her opinion, the 
examining psychiatrist must note the 
following terms:

*	"It is due to" means 100 percent 
assurance of relationship.
*	"It is at least as likely as not" 
means 50 percent or more.
*	"It is not at least as likely as not" 
means less than a 50 percent chance.
*	"It is not due to" means 100 percent 
assurance of non relationship.

If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining 
psychiatrist must specifically explain why 
the cause of any current psychiatric disorder 
is unknowable.

The VA examiner must append a copy of their 
curriculum vitae to the examination report. 

4.  The Veteran is to be notified that it is 
his responsibility to report for the 
examinations and to cooperate in the 
development of the claims.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the appellant does not report 
for the aforementioned examinations, 
documentation should be obtained which shows 
that notice scheduling the examinations was 
sent to the last known address.  It should 
also be indicated whether any notice that was 
sent was returned as undeliverable.
 
5.  After the development requested, the RO 
should review the examination reports to 
ensure that they are in complete compliance 
with the directives of this REMAND.  If the 
reports are deficient in any manner, the RO 
must implement corrective procedures at once.  
If one opinion is contrary to the another, 
the RO must contact the neurologist and the 
psychiatrist, and instruct them try and 
reconcile their opinions and issue a joint 
opinion addressing the etiology of any 
current neurological or psychiatric disorder.  
If the opinions cannot be reconciled the 
examiners must explain why.  
 
6.  Thereafter, the RO should readjudicate 
the claims of entitlement to service 
connection for a psychiatric disorder and 
tremors.  If any benefit is not granted, the 
Veteran should be furnished with a 
supplemental statement of the case, with a 
copy to his counsel, and afforded an 
opportunity to respond before the file is 
returned to the Board for further appellate 
consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of 


Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

